Citation Nr: 1638283	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  09-40 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for chronic low back pain from multilevel degenerative disc disease and spinal stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board previously remanded the matter in April 2014 for additional development.

The Veteran testified before the undersigned during an August 2012 hearing.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2016, the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 4.59 (2015), read together with 38 C.F.R. §§ 4.40 and 4.45 (2015), "creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Correia v. McDonald, 28 Vet.App. 158, 168 (2016).  The Court determined that range of motion testing in the areas listed in 38 C.F.R. § 4.59-active motion, passive motion, weight-bearing, and non-weight-bearing-is required "in every case in which those tests can be conducted."  Id. at n.7.

The VA examinations of record do not contain range of motion testing results for passive motion.  The spine is a weight bearing joint.  As such, a new examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding relevant treatment records from VA and any private treatment providers identified by the Veteran.  If the RO cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter schedule the Veteran for a VA orthopedic examination to address the nature and severity of his chronic low back pain from multilevel degenerative disc disease and spinal stenosis.  Provide the examiner with access to the Veteran's electronic Veterans Benefits Management System and Virtual VA claims files.  The examiner must review the claims files and indicate in the report that they were reviewed.  All indicated tests must be performed.

The examiner must test the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion for the lumbar spine.  If the examiner is unable to conduct any part of the required testing or concludes that any part of the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner must also review the prior VA examinations and private treatment records, and the claimant's lay testimony during his August 2012 hearing, and attempt to provide a retrospective opinion addressing the Veteran's range of motion during passive motion, weight-bearing, and non-weight-bearing for each of his prior VA examinations.  

The examiner is advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

The examiner must also distinguish, to the extent possible, any pertinent symptoms and functional limitations attributable to the Veteran's service-connected lumbar spine disorder versus to any non-service-connected disability.  If the symptoms and functional limitations caused by the varied diagnoses cannot be separated, the examiner must so state and explain why.

A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

3.  After the development requested has been completed, the RO should review any examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

